                                                                  1 RAHUL RAVIPUDI
                                                                    Nevada Bar No. 14750
                                                                  2   ravipudi@psblaw.com
                                                                    IAN SAMSON
                                                                  3 Nevada Bar No. 15089
                                                                      samson@psblaw.com
                                                                  4 ADAM ELLIS
                                                                    Nevada Bar No. 14514
                                                                  5   ellis@psbalaw.com
                                                                    PANISH SHEA & BOYLE LLP
                                                                  6 8816 Spanish Ridge Avenue
                                                                    Las Vegas, Nevada 89148
                                                                  7 Telephone: 702.560.5520
                                                                    Facsimile: 702.975.2515
                                                                  8

                                                                  9

                                                                 10                               UNITED STATES DISTRICT COURT
                                                                 11                                     DISTRICT OF NEVADA
   LLP

                         702.560.5520 phone • 310.477.1699 fax




                                                                 12 PERFORMANCE RHINO LLC, a Nevada                   Case No. 2:19-cv-00450-APG-VCF
P ANISH S HEA & B OYLE
                               8816 Spansih Ridge Avenue




                                                                    limited liability company d/b/a GUN
                                Las Vegas, Nevada 89148




                                                                 13 GARAGE,                                           The Hon. ANDREW P. GORDON
                                                                 14                 Plaintiff,

                                                                 15          v.                                       NOTICE OF DISASSOCIATION OF
                                                                                                                      COUNSEL AND ORDER
                                                                 16 GUN GARAGE & SHOOTING RANGE
                                                                    LLC, a Kansas limited liability company, and
                                                                 17 SUNFLOWER DEVELOPMENT
                                                                    SOLUTIONS, LLC, a Texas limited liability
                                                                 18 company,

                                                                 19                 Defendants.

                                                                 20
                                                                             PLEASE TAKE NOTICE that attorney Adam Ellis, Esq. is no longer associated with the law
                                                                 21
                                                                      firm of Howard & Howard Attorneys PLLC, and, accordingly, is disassociated as counsel of record
                                                                 22
                                                                      for Plaintiff Performance Rhino LLC d/b/a Gun Garage in the above-captioned matter.
                                                                 23
                                                                      ///
                                                                 24
                                                                      ///
                                                                 25
                                                                      ///
                                                                 26
                                                                      ///
                                                                 27
                                                                      ///
                                                                 28
                                                                  1           No further copies of notices, pleadings, or documents should be served upon Mr. Ellis

                                                                  2           DATED: February 4, 2020

                                                                  3                                             PANISH SHEA & BOYLE LLP
                                                                  4

                                                                  5
                                                                                                                By:    /s/Adam Ellis
                                                                  6                                                   ADAM ELLIS
                                                                                                                      Nevada Bar No 14514
                                                                  7                                                   8816 Spanish Ridge Avenue
                                                                                                                      Las Vegas, Nevada 89148
                                                                  8                                                   Telephone: 702.560.5520
                                                                  9

                                                                 10                                               ORDER
                                                                 11
   LLP




                                                                              IT IS HEREBY ORDERED that Adam Ellis is withdrawn as counsel for Plaintiff
                         702.560.5520 phone • 310.477.1699 fax




                                                                 12
P ANISH S HEA & B OYLE




                                                                      Performance Rhino LLC d/b/a Gun Garage and the Clerk is instructed to remove him from the
                               8816 Spansih Ridge Avenue
                                Las Vegas, Nevada 89148




                                                                 13
                                                                      service list.
                                                                 14                                         2-21-2020
                                                                                                    DATED: ____________
                                                                 15
                                                                                                                           _________________________________
                                                                 16                                                              United States Magistrate Judge

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                      2
                                                                  1                                   CERTIFICATE OF SERVICE

                                                                  2          Pursuant to LR1C 4-1, I hereby certify that I am an employee of PANISH SHEA & BOYLE,
                                                                  3
                                                                      LLP and that on this 4th day of February, 2020, I caused the foregoing NOTICE OF
                                                                  4
                                                                      DISASSOCIATION OF COUNSEL AND [PROPOSED] ORDER to be served as follows:
                                                                  5

                                                                  6          [X]    by serving it via this Court's electronic filing system ("CM/ECF") to all parties
                                                                                    listed in the Service Contact List of EFS;
                                                                  7
                                                                             [ ]    by placing a true and correct copy of the same to be deposited for mailing in the
                                                                  8                 U.S. Mail at Las Vegas, Nevada, enclosed in a sealed envelope upon which first
                                                                                    class postage was fully prepaid; and/or;
                                                                  9

                                                                 10          [ ]     pursuant to EDCR 7.26, by sending it via facsimile; and/or;

                                                                 11          [ ]     by hand delivery,
   LLP

                         702.560.5520 phone • 310.477.1699 fax




                                                                 12 to the attorneys listed below:
P ANISH S HEA & B OYLE
                               8816 Spansih Ridge Avenue
                                Las Vegas, Nevada 89148




                                                                 13 Don Springmeyer, Esq.

                                                                 14 Jordan Butler, Esq.
                                                                    WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
                                                                 15 3556 E. Russell Rd., Second Floor
                                                                    Las Vegas, NV 89120
                                                                 16
                                                                    Jonathan W. Fountain, Esq.
                                                                 17
                                                                    Stephanie S. Buntin, Esq.
                                                                 18 HOWARD & HOWARD ATTORNEYS PLLC
                                                                    3800 Howard Hughes Parkway, Suite 1000
                                                                 19 Las Vegas, NV 89169

                                                                 20
                                                                                                             By: //ss//Isolde Parr
                                                                 21                                              An Employee of PANISH SHEA & BOYLE LLP
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                      3
